             Case 1:18-cr-00834-PAE Document 133 Filed 03/08/19 Page 1 of 2


                                           L AW O FFICES
                               LAZZARO LAW FIRM, P.C.
                                        360 COURT STREET
                                             SUITE 3
                                     BROOKLYN, NEW YORK 11231

                                     TELEPHONE: (718) 488-1900
                                     TELECOPIER: (718) 488-1927
                                     EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                       * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                             March 8, 2019

Honorable Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:       United States v. Jamel Jones, et. al.
          Case No.: 1:18–CR–0834 (PAE)

Dear Judge Engelmayer:

        As your Honor is aware, I represented Daniel Hernandez with regard to the above-referenced
case. In accordance with this Court’s Order dated February 15, 2019, I am submitting the following
to request a limited Curcio hearing with regard to my representation of Mr. Hernandez and
ultimately to be reinstated as attorney for Mr. Hernandez.

        As your Honor is aware, no attorneys have filed motions seeking to disqualify me as attorney
for Mr. Hernandez, as per your Honor’s Order dated February 15, 2019, nor has the government
produced any additional submissions on this matter; and accordingly, I am requesting that I be
reinstated as attorney for Mr. Hernandez. Before being fully reinstated, I respectfully request that
the Court conduct a limited Curcio hearing, whereat, Mr. Hernandez will be asked questions
concerning my continued representation and whether he is willing to waive any potential conflict of
interest.

      Therefore, I am requesting to be reinstated as attorney for Daniel Hernandez, and if your
Honor deems appropriate, schedule a Curcio hearing to address any potential conflict of interest.

                                                             Very Truly Yours,

                                                             LAZZARO LAW FIRM, P.C.

                                                             BY:            /s/
                                                                       LANCE LAZZARO
Case 1:18-cr-00834-PAE Document 133 Filed 03/08/19 Page 2 of 2




                          Page 2 of 2
